Exhibit 10.3

SUMMARY SHEET FOR EXECUTIVE CASH COMPENSATION

The following table sets forth the current annual salaries provided to the
Company’s principal executive officer, principal financial officer and other
named executive officers. The annual salaries have not changed in 2009.

 

Named Executive Officer

   Current Annual
Salaries

David S. Haffner, President & Chief Executive Officer

   $ 900,000

Matthew C. Flanigan, Senior Vice President – Chief Financial Officer

   $ 395,000

Karl G. Glassman, Executive Vice President & Chief Operating Officer

   $ 675,000

Paul R. Hauser, Senior Vice President, President – Residential Furnishings

   $ 320,600

Joseph D. Downes, Jr., Senior Vice President, President – Industrial Materials

   $ 291,800

If approved by the shareholders at the May 7, 2009 meeting, the executive
officers will also be eligible to receive a cash award under the Company’s 2009
Key Officers Incentive Plan (filed March 26, 2009 as Appendix B to the Company’s
Proxy Statement) in accordance with the Award Formula for 2009 (filed April 1,
2009 as Exhibit 10.2 to the Company’s Form 8-K). An executive’s cash award is
calculated by multiplying his annual salary at the end of the year by a
percentage (“Target Percentage”) set by the Compensation Committee of the
Company’s Board (“Committee”), then applying an award formula adopted by the
Committee for that year. The Target Percentages applicable to the Company’s
principal executive officer, principal financial officer and other named
executive officers are shown in the following table. The Target Percentages have
not changed in 2009.

 

Named Executive Officer

   Current Target
Percentages  

David S. Haffner, President & Chief Executive Officer

   80 %

Matthew C. Flanigan, Senior Vice President – Chief Financial Officer

   60 %

Karl G. Glassman, Executive Vice President & Chief Operating Officer

   70 %

Paul R. Hauser, Senior Vice President, President – Residential Furnishings

   50 %

Joseph D. Downes, Jr., Senior Vice President, President – Industrial Materials

   50 %